Citation Nr: 0515995	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

In July 1996, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A December 1996 
rating decision denied the claim on the basis that the 
veteran did not participate in combat and did not submit 
verifiable information concerning his alleged in-service 
stressors.  The veteran subsequently appealed the December 
1996 rating decision to the Board.  In a September 1998 
decision, the Board denied the claim on grounds congruent 
with those contained in the December 1996 rating decision.  
The veteran did not appeal to the United States Court of 
Appeals for Veteran's Claims (the Court).  

In April 2001, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.  The April 2002 rating decision denied 
the claim.  The veteran disagreed with the April 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the veteran's timely submission of his substantive appeal 
(VA Form 9) in March 2003.  

The April 2002 rating decision also denied the veteran's 
claim of entitlement to a compensable rating for his service-
connected penile scar.  To the Board's knowledge, the veteran 
has not disagreed with that decision and the issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].



FINDINGS OF FACT

Evidence submitted since a September 1998 Board decision 
which denied service connection for PTSD does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The criteria for the reopening of the September 1998 Board 
decision are not met, and the decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the claim, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
Quartuccio also held that the notice provisions of the VCAA 
apply to cases, such as this, in which a claimant seeks to 
reopen a previously denied claim.

The RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  In specific compliance with Quartuccio, 
by letter dated in February 2002 the veteran was informed in 
detail of the evidence needed to substantiate a service 
connection claim.  This letter specifically notified the 
veteran that in order to establish service connected 
compensation benefits, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."  Moreover, the veteran was informed of the need to 
submit new and material evidence.  He was specifically 
advised that "[e]vidence, including written or oral 
statements, we have not considered before is new . . . 
[i]nformation that supports the same point as earlier 
evidence is not considered new . . . [m]aterial means it 
applies to the specific issue you are claiming."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2002 VCAA letter advised the veteran that VA would make 
"reasonable efforts" to help him obtain evidence such as 
"medical records, employment records, or records from other 
Federal agencies."  He was further informed that VA would 
obtain his service medical records and would "also get other 
military service records if they are necessary."  Moreover, 
this letter notified the veteran that the RO would "obtain 
any VA medical records or other medical treatment records you 
tell us about."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2002 letter that 
he was responsible to provide "enough information about 
[his] records so that [VA] can request them from the agency 
or person who has them."  He was also cautioned that 
"[i]t's still your responsibility to make sure that these 
records are received by us."  The veteran was further 
instructed to provide VA "the name of the person, agency or 
company who has records that you think will help us decide 
your claim;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records."  The veteran was also advised 
that "if there are private medical records that would 
support your claim, you can complete, sign and return the 
enclosed VA Form 21-4142, Authorization for Release [of] 
Information, and we will request those records for you . . . 
[u]se a separate form for each doctor or hospital where you 
were treated."  Alternatively, the veteran was notified that 
he could obtain these records himself and provide them 
directly to VA.  Lastly, he was informed that he could submit 
his own statements or statements from other people describing 
the symptoms of his disability.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2002 letter included notice that the veteran 
should "tell us about any additional information or evidence 
that you want us to try to get for you."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the February 
2002 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in the April 
2002, prior to the expiration of the one-year period 
following the February 2002 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
The Board also observes that the veteran was notified by the 
March 2003 statement of the case (SOC) of the pertinent law 
and regulations (including those regarding the reopening of a 
previously denied claim), of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  


One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
the April 2002 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider this claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board presently finds that the veteran has not submitted 
new and material evidence that is sufficient to reopen the 
claim.  Accordingly, the duty to assist is not triggered.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 


Analysis of the Appeal

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for PTSD.  He 
essentially contends that his experiences as a supply clerk 
in Vietnam led to this condition.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the veteran 
has not submitted new and material evidence to reopen his 
claim, and the appeal will be denied.



In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Entitlement to service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in service stressors.  See 38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the proscribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103, 20.1104 
(2004).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in April 2001, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this matter, the Board denied the veteran's service 
connection claim for PTSD in a September 1998 decision.  As 
discussed above, before the Board can evaluate the merits of 
a previously denied claim, it must first determine whether a 
claimant has submitted new and material evidence with respect 
to that claim after the last final denial.  In this case, the 
last final denial is the unappealed September 1998 Board 
decision.

At the time of the September 1998 Board decision, the 
evidence of record included the veteran's service medical and 
personnel records; the transcript of a February 1998 hearing; 
the veteran's response to a PTSD questionnaire; VA 
hospitalization reports dated July 1996 to August 1996; VA 
treatment records dated from February 1996 to April 1997; the 
reports of VA examinations conducted in October 1996 and 
October 1997; and extensive argument from the veteran.  This 
evidence revealed diagnoses of PTSD, a personality disorder 
with paranoid features, and generalized anxiety disorder.  

The evidence of record at the time of the September 1998 
Board decision also contains the veteran's vague description 
of multiple in-service stressors, including seeing dead 
American and Korean soldiers, witnessing undescribed civilian 
atrocities, performing guard duty and convoy duty, receiving 
a minor shrapnel wound, and experiencing his installation 
being attacked by rocket and mortar fire on a regular basis.  

The veteran was unable to identify the names of those he saw 
killed or provide specific dates of any of these occurrences.  
He also failed to provide a detailed description of any of 
the above events.  The veteran further admitted that he never 
saw anyone killed or wounded during convoy duty, but figured 
that the convoys must have been attacked since they 
frequently came to a halt (the veteran stated that attacks on 
convoys were usually on the leading vehicles and that he was 
almost always in trucks closer to the rear).  With regard to 
rocket and mortar attacks, the veteran was unable to describe 
the events, provide the dates of the attacks, or the names of 
anyone killed or wounded.  He only reported that these 
attacks occurred at the Long Mai supply depot sometime 
between May 1969 and April 1970 (i.e., the one-year time span 
that he was in Vietnam).  The veteran's service medical and 
personnel records do not reflect that he actually served in 
combat or that he received any medals or citations indicative 
of combat.

In September 1998, the Board denied the veteran's service-
connection claim for PTSD.  The Board found that while the 
record did contain PTSD diagnoses, there was no evidence that 
the veteran actually participated in combat.  Moreover, the 
Board determined that the stressor information provided by 
the veteran was far too vague to be verified by the service 
department or the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Because the record did not 
demonstrate that the veteran participated in combat, and no 
evidence corroborating the veteran's statements was received, 
the claim was denied.  

The veteran was notified of this decision and of his appeal 
rights by letter from the Board.  He did not appeal.  In 
April 2001, however, he requested that his claim be reopened.  
After the RO declined to do so, this appeal followed.

In essence, the Board's September 1998 decision denied the 
veteran's claim because Cohen element (2) (combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred) was lacking.  See also 38 C.F.R. 
§ 3.304(f) (2004).  

The recently-submitted stressor information (including PTSD 
questionnaire responses) submitted by the veteran is not new 
in that this evidence contains an account of in-service 
stressors which is nearly identical (albeit with even less 
detail) to the stressor statements the veteran made in 
connection with the Board's September 1998 decision.  
Specifically, the veteran has again mentioned serving on 
guard duty and convoy duty, seeing dead soldiers and other 
casualties, and reporting that his installation regularly 
received incoming mortar and rocket fire.  As with the 
veteran's prior statements, no description of these events, 
the specific date (or month) they took place, or the names of 
those wounded or killed was provided.  They veteran merely 
reiterated that these events occurred between May 1969 and 
April 1970 when he was actually in country.  

Because this evidence is identical to that which was 
previously of record, it is not new and cannot be used to 
reopen the claim.  Indeed, such statements are repetitive of 
statements the veteran previously made, which were rejected 
by the Board in 1998.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

This evidence continues to lack sufficient detail to allow 
stressor verification, and contains even less descriptive and 
specific information than the veteran's prior submissions.  
In short, the evidence still does not reveal combat status 
and does not contain information which would allow 
independent verification of the veteran's claimed in-service 
stressors.

Moreover, while the additionally-submitted medical evidence 
and the statement from C.K. may be considered "new" in that 
they were not of record at the time of the September 1998 
Board decision, they are not "material."  The medical 
evidence submitted since the September 1998 Board decision 
contains various diagnoses of PTSD and reflects ongoing 
treatment for this condition.  The statement from C.K. merely 
documents the observed symptomatology.  

Overall, these records serve to establish a fact which was 
known in 1998 and which was not in dispute, namely that the 
veteran has PTSD.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994); See also Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

The additional medical evidence is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  While the additionally-
submitted medical records and C.K.'s statement contain 
passing reference to the veteran's alleged Vietnam 
experiences, this information was supplied by the veteran 
himself and was not based on a review of the veteran's 
service records, or any other evidence serving to corroborate 
the claimed stressors.  As such, this evidence cannot be used 
to verify the actual occurrence of these events.  See e.g., 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).

Thus, the evidence submitted after September 1998 continues 
to show a current diagnosis of PTSD; however, Cohen element 
(1) had previously been satisfied, and that element was not 
in dispute.  The additionally-received evidence still does 
not tend to establish the veteran's combat status, and does 
not provide any corroborative evidence of the alleged in-
service stressors, element (2).  Moreover, the additionally 
received does not contain any information, beyond that which 
was previously of record, which would allow for stressor 
verification through the service department, USASCRUR, or any 
other source.  As explained above, element (2) was lacking at 
the time of the September 1998 decision.  The additionally 
received evidence does not address this missing element, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2001); see also Hodge, supra.  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for PTSD is unsuccessful.  
The recently submitted evidence not being both new and 
material, the claim of service connection for PTSD is not 
reopened and the benefit sought on appeal remains denied.

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).







ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for PTSD.  The claim 
remains denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


